Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 1 of 21 PageID 401




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION


       Michelle Irizarry, Valerie Williams,
       and Joanne Nixon,

                     Plaintiffs,

              v.                                          Case No. 6:19-cv-00268

       Orlando Utilities Commission, Lennar
       Corporation, U.S. Home Corporation,
       Avalon Park Group Management, Inc.
       d/b/a Avalon Park Group, and Beat Kahli,

                     Defendants.                  /


                     DEFENDANT ORLANDO UTILITIES COMMISSION’S
                          ANSWER AND AFFIRMATIVE DEFENSES
                      TO COMPLAINT AND DEMAND FOR JURY TRIAL

             Defendant, Orlando Utilities Commission (“OUC”), answers Plaintiffs’ Class Action

   Complaint, filed on December 20, 2018 (Doc. 1-1), and as to each correspondingly numbered

   paragraph states as follows:

                          RESPONSES TO NUMBERED PARAGRAPHS 1

             1.     Denied; admitted only that (i) OUC partially owns and operates the two coal-

   fired electric generating units at the Curtis H. Stanton Energy Center (“Stanton Power Plant”),

   and (ii) Michelle Irizarry, Valerie Williams, and Joanne Nixon brought this action.




   1
     The Complaint contains headings and subheadings. To the extent that a response may be required,
   OUC denies every allegation in each Complaint heading and subheading.
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 2 of 21 PageID 402




          2.      Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.           Otherwise without

   knowledge or information.

          3.      Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.           Otherwise without

   knowledge or information.

          4.      Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area; admitted only that some on-

   site samples of groundwater in the vicinity of the Stanton Power Plant’s coal combustion

   residual landfill have detected gross alpha radiation at various times.

          5.      Denied.

          6.      Denied that this action is appropriate for class certification or any form of class

   treatment. Otherwise without knowledge or information.

          7.      Without knowledge or information.

          8.      Without knowledge or information.

          9.      Without knowledge or information.

          10.     Admitted only (i) that OUC is a statutory commission created by the Florida

   legislature governed by a five-member commission (including the Mayor of Orlando) that

   provides electric, water, chilled water and/or lighting services to more than 246,000 customers

   in Orlando, St. Cloud and parts of unincorporated Orange and Osceola counties, and (ii) the

   second sentence of Paragraph 10.

          11.     Without knowledge or information.



                                                  2
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 3 of 21 PageID 403




           12.    Without knowledge or information.

           13.    Without knowledge or information.

           14.    Without knowledge or information.

           15.    Denied that the Circuit Court of the Ninth Judicial Circuit, in and for Orange

   County, Florida has jurisdiction in this action; admitted only that the federal district court has

   jurisdiction over Plaintiffs’ claims against OUC.

           16.    Admitted only that OUC is a citizen of Florida and that the Federal District

   Court for the Middle District of Florida, Orlando Division has personal jurisdiction over it.

   Otherwise without knowledge or information.

           17.    Denied; admitted only that venue is proper in the United States District Court

   for the Middle District of Florida consistent with removal of this action from state circuit court.

           18.    Denied; admitted only that (i) OUC is identified as “The Reliable One” and that

   it provides electric, water, chilled water and/or lighting services to more than 246,000

   customers in Orlando, St. Cloud and parts of unincorporated Orange and Osceola counties,

   serving a population of more than 435,500, and (ii) OUC partially owns and operates the Curtis

   H. Stanton Energy Center located in east Orange County approximately twelve miles southeast

   of Orlando and that the Stanton Energy Center can generate more than 1,800 megawatts of

   electricity through a combination of coal, natural gas, landfill gas and solar generation

   facilities.

           19.    Denied; admitted only that the Stanton Power Plant includes two natural gas-

   fired energy generating units that are jointly owned with NextEra Energy, Inc., Kissimmee

   Utility Authority, and Florida Municipal Power Agency, and that OUC’s Title V permit for the



                                                   3
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 4 of 21 PageID 404




   Stanton Power Plant (i) describes Unit 1 as consisting of “a Babcock and Wilcox boiler/steam

   generator (Model RB 611) and steam turbine, which drives a generator with a nameplate rating

   of 468 megawatts,” (ii) describes Unit 2 as consisting of “a Babcock and Wilcox boiler/steam

   generator (Model RB 621) and steam turbine, which drives a generator with a nameplate rating

   of 468 megawatts,” and (iii) describes each boiler/steam generator as a “wall-fired dry-bottom

   unit.”

            20.   Denied; admitted only that (i) planning for development of Stanton Power

   Plant’s Units 1 and 2 began in the late 1970s and early 1980s in conjunction with engineering

   consultants in order to accommodate, in part, rapid growth, new environmental regulations,

   and the need for fuel diversity, and (ii) Unit 1 began its commercial operation in 1987 and Unit

   2 began its commercial operation in 1996.

            21.   Denied; admitted only that OUC operates Units 1 and 2 and that it performs or

   contracts with others to perform certain other aspects of operations at the Stanton Power Plant,

   including transportation and offloading of coal for use in Units 1 and 2, storage and handling

   of coal for use in Units 1 and 2, and storage, handling, and disposition of solid fuels, coal, coal

   ash, coal combustion residuals, limestone, gypsum, and slag used in or generated from Units

   1 and 2.

            22.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area or that this action is

   appropriate for class certification or any form of class treatment. Admitted only that the

   Stanton Power Plant’s address is 5100 S. Alafaya Trail, Orlando, FL 32831, and that the Plant

   abuts the Hal Scott Regional Preserve and Park. Otherwise without knowledge or information.



                                                   4
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 5 of 21 PageID 405




          23.     Denied.

          24.     Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area or that this action is

   appropriate for class certification or any form of class treatment.         Otherwise without

   knowledge or information.

          25.     Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area. Admitted only that the

   regulatory or guidance materials identified by Plaintiffs exist and that those documents speak

   for themselves, but OUC does not concede their relevance or applicability in this matter.

   Otherwise without knowledge or information.

          26.     Denied.

          27.     Admitted only that (i) coal can contain varying levels of naturally occurring

   radioactive materials, (ii) coal combustion residuals are the byproducts remaining after coal is

   burned by power plants to produce electricity, and (iii) when coal is burned, ignitable

   compounds, which are largely organics, are converted into energy, i.e., heat, which in turn

   boils water to create steam that powers the rotation of turbines to create electricity. Otherwise

   without knowledge or information.

          28.     Denied; admitted only that (i) some wetted, fixated coal combustion residuals

   are transported by truck over internal site roads subject to dust control measures for disposal

   at the on-site permitted CCR landfill, (ii) other coal combustion residuals are transported by

   enclosed pneumatic tanker over internal site roads subject to dust control measures for off-site

   delivery, and (iii) coal is stored in open, shaped piles on Stanton Power Plant property.



                                                  5
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 6 of 21 PageID 406




          29.     Denied.

          30.     Denied; admitted only that some on-site samples of groundwater in the vicinity

   of the Stanton Power Plant’s coal combustion residual landfill have detected gross alpha

   radiation at various times.

          31.     Denied; admitted only that the environmental organizations produced materials

   as identified and that those documents speak for themselves.

          32.     Denied; admitted only that (i) Boral Services conducts daily observations for

   the presence of dust from the on-site roadways or landfill and initiates additional dust

   mitigation measures, including additional water application and use of sweeper trucks, as

   appropriate, and (ii) records are maintained of such activities and that, upon information and

   belief, Plaintiffs appear to have selectively combined and presented certain information from

   such records into Plaintiffs’ table in Paragraph 32.

          33.     Admitted only that OUC has purchased some coal for the Stanton Power Plant

   produced from mines located in the Illinois Basin. The Orlando Utilities Commission Minutes

   speak for themselves. Otherwise without knowledge or information.

          34.     Without knowledge or information.

          35.     Denied; admitted only that (i) OUC performed planning and permitting

   activities for construction of coal-fired electric generating units at the Stanton Power Plant in

   the 1980s, (ii) that it received a permit to construct and operate Units 1 and 2 from the Florida

   Department of Environmental Protection, and (iii) that permit, Permit No. Federal-PSD-FL-

   084 dated May 14, 1982, speaks for itself and contains operational requirements.




                                                  6
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 7 of 21 PageID 407




          36.     Denied; admitted only that (i) the Stanton Power Plant began coal-burning

   operations at Unit 1 in 1987 and at Unit 2 in 1996, and (ii) until the mid to late 1990s, the area

   surrounding the Stanton Power Plant was largely undeveloped, and there were few residential

   properties located in close proximity to the facility.

          37.     Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.           Otherwise without

   knowledge or information.

          38.     Without knowledge or information

          39.     Without knowledge or information.

          40.     Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.           Otherwise without

   knowledge or information.

          41.     Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.           Otherwise without

   knowledge or information.

          42.     Denied.

          43.     Denied.

          44.     Without knowledge or information.

          45.     Denied that this action is appropriate for class certification or any form of class

   treatment. Otherwise without knowledge or information.

          46.     Denied that this action is appropriate for class certification or any form of class

   treatment. Otherwise without knowledge or information.



                                                   7
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 8 of 21 PageID 408




          47.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.   Otherwise without

   knowledge or information.

          48.    Denied.

          49.    Denied.

          50.    Denied.

          51.    Without knowledge or information.

          52.    Without knowledge or information.

          53.    Without knowledge or information.

          54.    Without knowledge or information.

          55.    Without knowledge or information.

          56.    Without knowledge or information.

          57.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.   Otherwise without

   knowledge or information.

          58.    Without knowledge or information.

          59.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.   Otherwise without

   knowledge or information.

          60.    Without knowledge or information.




                                              8
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 9 of 21 PageID 409




          61.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.   Otherwise without

   knowledge or information.

          62.    Without knowledge or information.

          63.    Without knowledge or information.

          64.    Without knowledge or information.

          65.    Without knowledge or information.

          66.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.   Otherwise without

   knowledge or information.

          67.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

   injured any properties or persons within the purported class area.   Otherwise without

   knowledge or information.

          68.    Without knowledge or information.

          69.    Without knowledge or information.

          70.    Without knowledge or information.

          71.    Without knowledge or information.

          72.    Without knowledge or information.

          73.    Without knowledge or information.

          74.    Without knowledge or information.

          75.    Without knowledge or information.

          76.    Without knowledge or information.



                                              9
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 10 of 21 PageID 410




           77.    Without knowledge or information.

           78.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area.          Otherwise without

    knowledge or information.

           79.    Without knowledge or information.

           80.    Denied that this action is appropriate for class certification or any form of class

    treatment. Otherwise without knowledge or information.

           81.    Denied that this action is appropriate for class certification or any form of class

    treatment. Otherwise without knowledge or information.

           82.    Denied that this action is appropriate for class certification or any form of class

    treatment. Otherwise without knowledge or information.

           83.    Denied that this action is appropriate for class certification or any form of class

    treatment. Otherwise without knowledge or information.

           84.    Denied.

           85.    Denied that this action is appropriate for class certification or any form of class

    treatment. Otherwise without knowledge or information.

           86.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area or that this action is

    appropriate for class certification or any form of class treatment.         Otherwise without

    knowledge or information.

           87.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area or that this action is



                                                  10
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 11 of 21 PageID 411




    appropriate for class certification or any form of class treatment.         Otherwise without

    knowledge or information.

           88.    Denied that this action is appropriate for class certification or any form of class

    treatment. Otherwise without knowledge or information.

           89.    Denied that this action is appropriate for class certification or any form of class

    treatment. Otherwise without knowledge or information.

           90.    Denied.

           91.    Denied.

           92.    Denied.

            COUNT I—STRICT LIABILITY UNDER FLORIDA STATUTE § 376.313
                               AGAINST THE OUC

           93.    Admitted that Plaintiffs reallege and reaffirm their allegations in paragraphs 1-

    92 to which OUC restates its responses.

           94.    Denied.

           95.    Admitted only that the statutory language speaks for itself. Otherwise without

    knowledge or information.

           96.    Denied.

           97.    Denied.

           98.    Denied.

                 COUNT II—INVERSE CONDEMNATION AGAINST THE OUC

           99.    Admitted that Plaintiffs reallege and reaffirm their allegations in paragraphs 1-

    98 to which OUC restates its responses.




                                                  11
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 12 of 21 PageID 412




           100.   Denied; admitted only that the applicable law speaks for itself regarding the

    definition of inverse condemnation.

           101.   Denied.

           102.   Denied.

     COUNT III—STRICT LIABILITY UNDER FLORIDA STATUTE § 376.313 AGAINST
                                  LENNAR

           103.   Admitted that Plaintiffs reallege and reaffirm their allegations in paragraphs 1-

    92 to which OUC restates its responses.

           104.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

           105.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

           106.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

           107.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.




                                                 12
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 13 of 21 PageID 413




     COUNT IV—STRICT LIABILITY UNDER FLORIDA STATUTE § 376.313 AGAINST
                                U.S. HOME

           108.   Admitted that Plaintiffs reallege and reaffirm their allegations in paragraphs 1-

    92 to which OUC restates its responses.

           109.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

           110.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

           111.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

           112.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

    COUNT V—LIABILITY UNDER FLORIDA STATUTE § 376.313 AGAINST AVALON
                      PARK GROUP AND BEAT KAHLI

           113.   Admitted that Plaintiffs reallege and reaffirm their allegations in paragraphs 1-

    92 to which OUC restates its responses.

           114.   Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.



                                                 13
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 14 of 21 PageID 414




           115.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

           116.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

           117.    Denied that the Stanton Power Plant has contaminated, harmed, damaged, or

    injured any properties or persons within the purported class area; admitted only that the

    statutory language speaks for itself. Otherwise without knowledge or information.

                                   TOLLING OF LIMITATIONS

           118.    Denied.

                      JURY TRIAL DEMAND AND PRAYER FOR RELIEF

           Denied that Plaintiffs are entitled to judgment or any relief requested in Plaintiffs’

    Complaint. OUC hereby demands a trial by jury on all matters triable as of right by a jury.

                                       GENERAL DENIAL

           To the extent any allegation in Plaintiffs’ Complaint—including in footnotes, headings,

    subheadings, diagrams, exhibits, or subparagraphs—has not been admitted or specifically

    responded to, OUC denies such allegation.

                                   AFFIRMATIVE DEFENSES

           Without assuming any burden it would not otherwise bear, OUC asserts the following

    affirmative defenses:




                                                 14
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 15 of 21 PageID 415




                                       First Affirmative Defense
                                     (Florida Statute Section 403)

           Plaintiffs’ claims under Section 376.313, Florida Statutes, fail because, among other

    things, the alleged discharges on which Plaintiffs’ claims are based are authorized under

    Section 403.

                                    Second Affirmative Defense
                                  (Florida Statute Section 376.308)

           Plaintiffs’ relief under Count I is barred, in whole or in part, by Florida Statute §

    376.308.

                                      Third Affirmative Defense
                                              (Waiver)

           Plaintiffs’ relief is barred, in whole or in part, by the doctrine of waiver.

                                     Fourth Affirmative Defense
                                             (Estoppel)

           Plaintiffs’ relief is barred by the doctrine of estoppel.

                                      Fifth Affirmative Defense
                                               (Laches)

           Plaintiffs’ relief is barred, in whole or in part, by the doctrine of laches.

                                      Sixth Affirmative Defense
                                       (Statute of Limitations)

           Plaintiffs’ relief is barred, in whole or in part, by the applicable statute of limitations.

                                     Seventh Affirmative Defense
                                            (No Tolling)

           Plaintiffs’ relief is barred because Plaintiffs cannot prove the requisite elements of

    tolling, or any other theory under which Plaintiffs seek to toll the applicable statute of

    limitations.


                                                    15
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 16 of 21 PageID 416




                                     Eighth Affirmative Defense
                                              (Notice)

           Plaintiffs’ relief is barred because Plaintiffs had prior knowledge of all available

    information and because Plaintiffs were on actual, constructive, and/or inquiry notice of the

    conditions about which they now complain.

                                      Ninth Affirmative Defense
                                        (Assumption of Risk)

           Plaintiffs’ relief is barred because Plaintiffs knew of the risk they assumed when the

    purchased their properties.

                                     Tenth Affirmative Defense
                                        (Statute of Repose)

           Plaintiffs’ relief is barred by the applicable statute of repose.

                                    Eleventh Affirmative Defense
                                          (Caveat Emptor)

           Plaintiffs’ relief is barred by the doctrine of caveat emptor.

                                    Twelfth Affirmative Defense
                                       (Failure to Mitigate)

           Plaintiffs’ relief is barred because Plaintiffs failed to mitigate, minimize, or avoid the

    purported injuries and damages alleged.

                                   Thirteenth Affirmative Defense
                                              (Offset)

           Plaintiffs’ relief is barred because any claimed injury or damage has been offset by

    benefits received by Plaintiffs and/or one or more members of the alleged class with respect to

    the challenged conduct.




                                                   16
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 17 of 21 PageID 417




                                  Fourteenth Affirmative Defense
                              (Intervening and/or Superseding Cause)

           Plaintiffs’ relief is barred because Plaintiffs’ damages were directly caused by

    intervening and/or superseding cause, which was remote and unforeseeable.

                                    Fifteenth Affirmative Defense
                                        (Sovereign Immunity)

           Plaintiffs’ relief is barred by sovereign immunity.

                                    Sixteenth Affirmative Defense
                                          (Lack of Standing)

           Plaintiffs lack standing.

                                  Seventeenth Affirmative Defense
                                           (Preemption)

           Plaintiffs’ relief is preempted by federal law.

                                   Eighteenth Affirmative Defense
                                      (Economic Loss Doctrine)

           Plaintiffs’ relief is barred under the economic loss doctrine.

                                   Nineteenth Affirmative Defense
                                          (No Deprivation)

           Plaintiffs’ relief under Count II is barred because Plaintiffs have not been deprived of

    all, or even substantially all, economically viable use of the property at issue.

                                   Twentieth Affirmative Defense
                                     (Compliance with Laws)

           Plaintiffs’ relief is barred because OUC’s action and/or conduct was done in

    accordance and compliance with the applicable laws and standards.




                                                   17
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 18 of 21 PageID 418




                                 Twenty-First Affirmative Defense
                                  (Mandated Acts or Omissions)

           Plaintiffs’ relief is barred because the federal and state laws mandated the alleged

    actions or omissions of OUC.

                                Twenty-Second Affirmative Defense
                                          (Good Faith)

           Plaintiffs’ relief is barred because OUC has at all times acted in good faith and without

    malice toward Plaintiffs and in accordance with applicable law.

                                Twenty-Third Affirmative Defense
                                      (Unjust Enrichment)

           Plaintiffs’ relief is barred under the doctrine of unjust enrichment.

                                Twenty-Fourth Affirmative Defense
                                   (Economic Waste Doctrine)

           Plaintiffs are not entitled to relief insofar as Plaintiffs may not recover both diminution

    in value and restoration costs, nor may Plaintiffs recover restoration costs that exceed the

    diminution in value.

                                 Twenty-Fifth Affirmative Defense
                                             (Set Off)

           To the extent that Plaintiffs are entitled to recover any sums against OUC, OUC is

    entitled to a set off for any reimbursements and payments received by Plaintiffs from any other

    sources.




                                                   18
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 19 of 21 PageID 419




                                Twenty-Sixth Affirmative Defense
                                    (Primary Jurisdiction)

           The relief sought by Plaintiffs is within the particular expertise of federal and state

    governments and their agencies. This Court should abstain and defer to the public agencies,

    including, but not limited to, the Florida Department of Environmental Protection.

                                                   ***

           To the extent applicable to it, OUC adopts and incorporates each and every affirmative

    defense asserted by any other defendant in this action. OUC has not waived any defenses and

    reserves its right to amend or supplement the above defenses or to delete and withdraw such

    defenses as may become necessary after discovery.

    Dated: March 17, 2019                       Respectfully submitted,

                                                /s/ David B. Weinstein
                                                David B. Weinstein (FBN 604410)
                                                E-mail: weinsteind@gtlaw.com
                                                Christopher Torres (FBN 0716731)
                                                E-mail: torresch@gtlaw.com
                                                Ryan T. Hopper (FBN 0107347)
                                                E-mail: hopperr@gtlaw.com
                                                GREENBERG TRAURIG, P.A.
                                                101 E. Kennedy Blvd., Suite 1900
                                                Tampa, FL 33602
                                                Telephone: (813) 318-5700
                                                Facsimile: (813) 318-5900
                                                Secondary Email: thomasm@gtlaw.com;
                                                FLService@gtlaw.com

                                                Richard E. Mitchell (FBN 0168092)
                                                E-mail: rick.mitchell@gray-robinson.com
                                                GRAYROBINSON, P.A.
                                                301 East Pine Street, Suite 1400
                                                Post Office Box 3068 (32802-3068)
                                                Orlando, Florida 32801
                                                Telephone: (407) 843-8880
                                                Facsimile: (407) 244-5690


                                                 19
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 20 of 21 PageID 420




                                       Secondary
                                       Email:maryann.hamby@grayrobinson.com

                                       Kent Mayo
                                       E-mail: kent.mayo@bakerbotts.com
                                       Megan H. Berge
                                       E-mail: megan.berge@bakerbotts.com
                                       Sterling A. Marchand
                                       E-mail: sterling.marchand@bakerbotts.com
                                       BAKER BOTTS LLP
                                       1299 Pennsylvania Ave.
                                       Washington, DC 20004
                                       Telephone: (202) 639-7700
                                       Facsimile: (202) 639-7890

                                       Attorneys for Defendant
                                       Orlando Utilities Commission




                                       20
Case 6:19-cv-00268-RBD-EJK Document 39 Filed 03/17/19 Page 21 of 21 PageID 421




                                  CERTIFICATE OF SERVICE

           I certify that on March 17, 2019, I electronically filed the foregoing with the Clerk of

    the Court by using the CM/ECF system, which will send a notice of electronic filing to counsel

    of record.

                                                 /s/ David B. Weinstein
                                                 Attorney




                                                 21
